Upon a further consideration of this case, we are persuaded that the principles stated in general terms in the former opinion are correct and are sustained by our case of Jaffe v. McAdory, 202 Ala. 53, 79 So. 391, which had not then been observed by us and by the states generally. 60 A.L.R. 826. But there are two other questions involved which were not then fully considered, not having been argued in brief. We are now convinced that the nature of contract alleged in the complaint between the county and Moon was not such an employment as carried a salary as compensation within the meaning of section 8088, Code. Salary is said to be a periodical allowance as compensation for official or professional services. Autauga Banking  Trust Co. v. Allen, 220 Ala. 478, 125 So. 805.
The allegations of the bill do not indicate such a contract of employment as carried a salary for compensation, but seems to *Page 290 
be more in the nature of a contract for a piece of work for a stipulated sum — similar in some respects to an independent contract rather than one of employment, and in the nature of that treated in the case of Central of Georgia Ry. Co. v. Andalusia, supra. Therefore, if we treat the bill as in the nature of an equitable garnishment, we now conclude that we were probably in error in finding that the bill showed a contract of employment on a salary basis.
We are constrained, however, to conclude that the result is not different on that account, because in said former opinion we failed to observe that the purpose of the bill is not one of the nature of an equitable garnishment when properly considered. But its purpose is rather to enforce an equitable lien in the nature of an assignment of a claim against the county. It is true that the principle is fully settled that the fees or emoluments of an office or employment cannot be assigned until they have been earned, but that this may be done after they are earned. Schloss v. Hewlett, 81 Ala. 266,1 So. 263: Stewart v. Sample, 168 Ala. 270, 53 So. 182; Jaffe v. McAdory, supra.
But, in the absence of a prohibition of an assignment without the consent of the county, an assignment of a contract not necessarily personal in its character is valid, and the assignee of the contractor may recover against the county. 44 C. J. 132; 19 R.C.L. 1080. It may be true that the services to be performed under the contract here in question were personal in nature. But it results from the allegations of the bill that the county accepted the performance of the services by complainant for the contractor, and that upon such performance the contractor sued for and obtained a judgment against the county. It does not appear to be material, in respect to a contract of this nature, that there was an assignment before performance of it, if the county has accepted performance by the assignee. 19 R.C.L. 1080. The controversy now is wholly between the contractor and complainant, and the county has no interest. It has issued its warrant to the contractor upon the completion of the contract, and complainant is merely seeking to fasten upon the debt an equitable claim resulting from the arrangement between him and the contractor of the county. Such an arrangement is not void after the county has accepted the benefit of services of complainant under it, and has issued its warrant in accordance with the judgment of a court.
The application for rehearing is therefore overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.